Citation Nr: 1137697	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a recurring perirectal abscess.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In March 2008, the Veteran testified at a hearing conducted before RO personnel.  A transcript of that hearing has been associated with the claims file. 

In August 2010, the Board remanded the issue on appeal for further development.  Since then, all necessary development has been completed, and the Veteran's appeal is, once more, before the Board for adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the issue adjudicated herein has been obtained.

2.  The probative evidence of record shows that the Veteran's recurring perirectal abscess is related to his active service.


CONCLUSION OF LAW

A recurring perirectal abscess was incurred in the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

Law and Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection, a claimant must generally submit (1) competent and credible evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) competent and credible evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this case, the Veteran contends that his recurring perirectal abscess is related to service.  More specifically, he contends that it began in service, that he was treated for the disorder in service, and that he has experienced it on a recurring basis since service discharge.  He reported that he has flare-ups one to three times per year.

The RO originally obtained the Veteran's service treatment records, in conjunction with an unrelated claim, in January 1978.  A second request was made to obtain additional service treatment records in May 1978, but the June 1978 response from the National Personnel Records Center (NPRC) stated that all available service treatment records had been provided.

Despite the Veteran's more than three years of service, the service treatment records consist only of his dental records, entrance and discharge physical examinations, and one clinical record.  The Veteran's personnel records, however, reflect a lengthy assignment aboard an aircraft carrier which would have had a medical department.  Thus, the Board concedes that the Veteran's existing service treatment records are incomplete.

When, as here, a Veteran's complete service treatment records are unavailable through no fault of his, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the threshold for allowance of a claim is not lowered, and the need for probative nexus evidence causally relating the current disability at issue to service is not eliminated.  Rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

As noted above, the Veteran testified that he first began to experience a recurrent perirectal abscess during service and that he was treated for it on two occasions in service.  The Board notes that the Veteran is competent to attest to conditions of his service which are readily observable to a lay person.  See 38 U.S.C.A. § 1154(a); Washington v. Nicholson, 19 Vet. App. 362 (2005).

In addition, the Veteran has provided lay statements from individuals who knew him before, during, and after service.  These lay statements attest to his not having abscesses prior to service but having them soon after service and continuing in the years after service.  The Veteran's mother has also submitted a statement attesting to the same facts.

Post-service VA treatment records show the first evidence of treatment for perirectal abscess in December 1978, a little more than a year after service.  The available records do not record a history of abscesses at that time.  However, the Veteran underwent VA surgical intervention for an abscess in July 1992.  At that time, he gave a history of having intermittent abscesses since the 1970s when he was in the military.  

Subsequent VA records also show numerous complaints associated with a perirectal abscess.  A diagnosis of folliculitis of the perianal region was made in February 2008.  A November 2008 record shows treatment for a perirectal fistula.  A May 2010 record listed anal fistula and abscess of anal and rectal regions as active medical problems.

In September 2010, the Veteran was afforded a VA examination.  The examiner noted the Veteran's history of treatment for a perirectal abscess but found no current evidence of an abscess on examination.  Additionally, the examiner found no evidence of treatment for the disorder in service.  He provided a diagnosis of recurring perirectal abscess and opined that it could have had it onset in service.
The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 § 3.102.  

Here, the Board acknowledges that the VA medical opinion of record lacks probative value because it is speculative in nature.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that a medical opinion that stated may also implied may not and was therefore speculative).  In this regard, the examiner stated that the Veteran's recurring perirectal abscess could have had its onset in service.  Thus, the Board finds that the opinion is unpersuasive.

In any event, the Board notes that recurring perirectal abscess is subjective and the kind of condition which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  Given these definitions, the Board finds that the Veteran is competent to relate a history of recurring perirectal abscess during service and of in-service and post-service symptoms of recurring perirectal abscess, to include self-treatment of the abscess.  Indeed, based on this evidence, as well as evidence that the Veteran was treated for a perirectal abscess a little over 12 months post-service discharge, the Board finds his lay statements with respect to the onset of recurring perirectal abscess in service and continuity of symptomatology since then are credible and persuasive.  

Accordingly, after carefully reviewing the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that his current diagnosis of recurring perirectal abscess cannot be reasonably disassociated from his service.  While there is no probative, positive medical opinion of record, as previously discussed above, recurring perirectal abscess is subjective, and the type of condition which lay testimony is competent.  See Charles, 16 Vet. App. at 374.  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether a veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent) & Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Here, the Veteran's sworn statements, as well as lay statements submitted on his behalf, provide critical support for the claim by establishing a continuity of relevant symptoms since service.  On this basis, the Board concludes that service connection for recurring perirectal abscess is warranted. 


ORDER

Service connection for a recurring perirectal abscess is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


